 1

 2

 3

 4

 5
                        UNITED STATES DISTRICT COURT
 6
                              DISTRICT OF NEVADA
 7

 8   UNITED STATES OF AMERICA,              Case No. 3:18-cr-00011-HDM-WGC
 9                         Plaintiff,
          v.                                ORDER
10
     RYAN KING,
11
                           Defendant.
12

13        On August 15, 2019, the court appointed the Office of the

14   Federal Public Defender for the District of Nevada to represent

15   defendant for the limited purpose of determining whether there is

16   a basis for the defendant to seek relief under Rehaif v. United

17   States, - U.S. -, 139 S. Ct. 2191 (June 21, 2019).      IT IS THEREFORE

18   ORDERED that on or before January 21, 2020, counsel for defendant

19   shall advise the court of the status of this case.

20        IT IS SO ORDERED.

21        DATED: This 20th day of December, 2019.
22

23                                  ____________________________
                                    UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                        1
